30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.BLUE CROSS AND BLUE SHIELD OF MINNESOTA, a nonprofit healthservice plan corporation, Appellee,v.Gerald George LERFALD, Appellant.
No. 94-1370.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 18, 1994.Filed:  August 9, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gerald George Lerfald appeals the district court's1 affirmance of the bankruptcy court's2 dismissal of his counterclaim against Blue Cross and Blue Shield.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law requiring reversal appears and that an opinion would lack precedential value.  Thus, the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota


2
 The Honorable Robert J. Kressel, United States Bankruptcy Judge for the District of Minnesota